Title: To John Adams from Jonathan Mason, Jr., 10 August 1813
From: Mason, Jonathan, Jr.
To: Adams, John



Dear Sir,
Boston August 10. 1813

Your friendly letter, with the Volume of Naval sketches, were left at my house, during my absence on a Journey to Washington, or I should have immediately expressed my acknowledgments and gratitude for the receipt of them. The above volume contains a record of facts & brilliant actions, which ought to be the delight & pride of every man who loves his country, & the sentiments contained therein, must be adopted & cherished by the American people to ensure, either their prosperity or union—Even your enemies, Sir, & you seem to have, not a few, are disposed to ascribe to you, wisdom & correct thinking upon an American naval establishment.—I must sincerely wish, they did you the same justice, upon all other topics—But the devotion of forty years of your Life, & your successful labours in originating, promoting, & finally securing the freedom & independance of your Country are forgotten, & you have outlived their gratitude—Be pleased, Sir, to express, my respectful compliments to Mrs Adams—One Year of my Life, was assuredly made happy by her countenance and approbation—To discharge past obligations, the best wishes of my heart are due from me, for the future happiness & tranquility of yourself & Family to the close of an honourable & an extraordinary useful life.—With great respect—I am Sir / Yr Most Obedt Servt.



Jona Mason